DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claim 15 is canceled.
	Claims 1-14 are pending and are under prosecution herein.

Claim Rejections - 35 USC § 112
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on November 24, 2020 is withdrawn in view of the Amendment received on February 5, 2021, canceling the rejected claim.
Rejection – New Grounds, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it is unclear what the added limitation means.  Specifically, it is unclear what is meant by the bold-underlined phrase, “wherein the templates are located at one locus, i.e., a short region of nucleotide sequence of 40 base pairs exits the multiple templates to which the blocked primers anneal to” 
	As far as the Office can determine, the claim is drawn to a method which employs multiples pairs of primers, all of which, target on the same single locus (i.e., templates to which the plurality of pairs of primers amplify from are, “located at one locus”), and that this locus is 40 base pairs in length.  In other words, all of the primers must target a region within the 40 base pair region (i.e., one locus).
exits the multiple templates to which the blocked primers anneal to”.
	Claim 1 is also indefinite for reciting the phrase, “at least one artificial mutations … forming one of two artificial mismatches between the 5’ region and its template” for the following reasons.
	The specification is clear that the “artificial mutations” are what is responsible for producing a mismatch (see below from section [0026], for example):
“method for multiplex PAP, one or two artificial mutations are introduced into the 5’ region of the first forward or reverse primer, whereby the 5’ region substantially but not completely matches its template.” 

	Therefore, the initial limitation reciting the phrase, “at least one artificial mutations” should be followed by the same result, “at least one mismatch”.  However, the claim presently recites that “at least one artificial mutations” results in a specifically limited number of mismatches, “one or two artificial mismatches”.  “At least one” covers one or more species with no upper limit, while “one or two” only covers the two species.
Therefore, there is an inconsistency between the mutation and the resulting mismatch produced.
This confusion is apparent as the dependent claims 6 and 7 recites that “one or two artificial mutations are introduced” that results in “one or two artificial 
For this reason, claims 1, 6, and 7 are indefinite.
Claim 13 is no different from claim 1 because this exact phrase as presently amended is found on the latter portion of claim 1(a)(ii).
Claims 2-13 are indefinite by way of their dependency on claim 1.
Applicants are advised to cancel claims 6, 7, and 13 in order to overcome the redundancy issues.
Claim 1 should be amended to replace the phrase, “at least one artificial mutation” to “one or two artificial mutations”.
The examiner also suggest amending the below phrase, “wherein the templates are located at one locus, i.e., a short region of nucleotide sequence of 40 base pairs exits the multiple templates to which the blocked primer anneal to, in a genome” to the phrase, “wherein the templates are located at one locus consisting of 40 bases”.

Claim Rejections - 35 USC § 103
The rejection of claims 1-7 and 12-15 under 35 U.S.C. 103 as being unpatentable over Liu et al. (BioTechniques, 2006, vol. 40, no. 5, pages 661-668) in view of Guo et al. (Nature Biotechnology, April 1997, vol. 16, pages 331-335), made in the Office Action mailed on November 24, 2020 is withdrawn in view of the Amendment received on February 5, 2021.


The rejection of claim 1-11, 14, and 15 under 35 U.S.C. 103 as being unpatentable over Liu et al. (BioTechniques, 2006, vol. 40, no. 5, pages 661-668, herein “Liu-1”) in view of Liu et al. (Plant Methods, 2012, vol. 8, no. 34, pages 1-9, herein “Liu-2”), made in the Office Action mailed on November 24, 2020 is withdrawn in view of the Amendment received on February 5, 2021.

Conclusion
	No claims are allowed. 
	The Office notes that instant application is a pro se application, and therefore encourages contacting the examiner of record for further assistance should a need arise.
	Kyyohara (US 2009/0263811 A1, published October 2009) represents the state of prior art regarding producing enhanced discrimination in primers via artificial mutations.  The artisan teaches that artificial mutations should be introduced to a base adjacent to the 5’ side of the target base-corresponding base:
i.e., target specific base], and by setting the base type of a base to be introduced as a mismatch …” (section [0021])

	Similarly, Kwok et al. (Nucleic Acids Research, 1990, vol. 18, no. 4, pages 999-1005) disclose the effects of inserting artificial mismatches near the 3’ terminal nucleotide, and do not suggest whatsoever that mismatches at 5’ region should be considered.
	Therefore, there is no sufficient reason for the one of ordinary skill in the art to modify the teachings of Liu et al. and introduce artificial mismatches into the 5’ regions of the primers.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 20, 2021
/YJK/